Exhibit 10.3
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
COINSTAR, INC.
and
PAUL DAVIS
Dated as of April 1, 2009

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     This Amended and Restated Employment Agreement (this “Agreement”), dated as
of April 1, 2009, between Coinstar, Inc., a Delaware corporation (“Employer”),
and Paul Davis (“Employee”);
W I T N E S S E T H:
     WHEREAS, Employer and Employee wish to document certain understandings and
agreements; and
     WHEREAS, Employer desires to employ Employee upon the terms and conditions
set forth herein; and
     WHEREAS, Employee is willing to provide services to Employer upon the terms
and conditions set forth herein;
A G R E E M E N T S:
     NOW, THEREFORE, for and in consideration of the foregoing premises and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, Employer and Employee hereby agree as follows:
1. CHIEF EXECUTIVE OFFICER
     1.1 Employment
     Employer will employ Employee and Employee will provide services to
Employer as its Chief Executive Officer (“CEO”).
     1.2 Attention and Effort
     Employee will devote all of his productive time, ability, attention and
effort to Employer’s business and will skillfully serve its interests during the
Term (as defined below).
     1.3 Term
     Employee’s term of employment as CEO under this Agreement shall begin as of
the effective date of this Agreement and shall continue until terminated
pursuant to Section 2 of this Agreement (the “Term”).

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    1

 



--------------------------------------------------------------------------------



 



     1.4 Compensation
     During the Term, Employer agrees to pay or cause to be paid to Employee,
and Employee agrees to accept in exchange for the services rendered hereunder by
him, the following compensation:
     (a) Base Salary
     Employee’s compensation as CEO shall consist, in part, of an annual base
salary of six hundred thousand dollars ($600,000) before all customary payroll
deductions. Such annual base salary shall be paid in substantially equal
installments and at the same intervals as other officers of Employer are paid.
Employee’s salary shall be reviewed by Employer’s Compensation Committee as
appropriate to determine in its discretion whether it is appropriate to increase
the base salary.
     (b) Bonus
     Employee shall be eligible for cash bonuses consistent with the existing
program for executive officers, provided performance targets applicable to such
bonuses are met, and, provided further, any such bonus shall be pro-rated in the
event of a termination without Cause.
     1.5 Benefits
     During the Term, Employee will be entitled to participate, subject to and
in accordance with applicable eligibility requirements, in fringe benefit
programs as shall be provided from time to time by, to the extent required,
action of Employer’s Board of Directors.
2. TERMINATION
     Employment of Employee pursuant to this Agreement may be terminated as
follows, but in any case, the provisions of Section 4 hereof shall survive the
termination of this Agreement and the termination of Employee’s employment
hereunder:
     2.1 By Employer
     With or without Cause (as defined below), Employer may terminate the
employment of Employee at any time during the term of employment upon giving
Notice of Termination (as defined below).
     2.2 By Employee
     Employee may terminate his employment at any time, for any reason, upon
giving Notice of Termination.

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    2

 



--------------------------------------------------------------------------------



 



     2.3 Automatic Termination
     This Agreement and Employee’s employment hereunder shall terminate
automatically upon the death or total disability of Employee. The term “total
disability” as used herein shall mean Employee’s inability to perform the duties
set forth in Section 1 hereof for a period or periods aggregating 180 calendar
days in any 12-month period as a result of physical or mental illness, loss of
legal capacity or any other cause beyond Employee’s control, unless Employee is
granted a leave of absence by the Employer. Employee and Employer hereby
acknowledge that Employee’s ability to perform the duties specified in Section 1
hereof is of the essence of this Agreement. Termination hereunder shall be
deemed to be effective (a) at the end of the calendar month in which Employee’s
death occurs or (b) immediately upon a determination by the Employer of
Employee’s total disability, as defined herein.
     2.4 Termination in Connection With a Change in Control
     Concurrent with the commencement of Employee’s employment hereunder as CEO,
Employee and the Company shall enter into an Amended and Restated Change of
Control Agreement, in the form attached hereto as Exhibit A. Notwithstanding
Sections 3.1 and 3.2 of this Agreement and in full substitution therefor, if
Employee’s employment terminates under circumstances described in the Amended
and Restated Change of Control Agreement, Employee’s rights upon termination
will be governed by the terms of the Amended and Restated Change of Control
Agreement and his right to termination payments under this Employment Agreement
shall cease.
     2.5 Notice
     The term “Notice of Termination” shall mean at least 30 days’ written
notice of termination of Employee’s employment, during which period Employee’s
employment and performance of services will continue; provided, however, that
Employer may, upon notice to Employee and without reducing Employee’s
compensation during such period, excuse Employee from any or all of his duties
during such period. The effective date of the termination of Employee’s
employment hereunder shall be the date on which such 30-day period expires.
3. TERMINATION PAYMENTS
     In the event of termination of the employment of Employee during the Term,
all compensation and benefits set forth in this Agreement shall terminate except
as specifically provided in this Section 3:
     3.1 Termination by Employer
     If Employer terminates Employee’s employment without Cause during the Term,
Employee shall be entitled to receive (a) termination payments equal to twelve
(12) months’ annual base salary, (b) any unpaid annual base salary which has
accrued for services already performed as of the date termination of Employee’s
employment becomes effective and (c) a

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    3

 



--------------------------------------------------------------------------------



 



pro-rated cash bonus consistent with Section 1.4(b). All amounts payable
pursuant to this Section 3.1 (or pursuant to Section 3.2) shall be reduced for
applicable deductions and tax withholding. If, as a result of the termination of
Employee’s employment without Cause, Employee and Employee’s spouse and
dependent children are eligible for and timely (and properly) elect to continue
coverage under Employer’s group health plan(s) in accordance with Code
Section 4980B(f) (“COBRA”), Employer shall pay the premium for such coverage for
a period of twelve (12) months following the date of Employee’s termination or
until Employee is no longer entitled to COBRA continuation coverage under
Employer’s group health plan(s), whichever period is the shorter. All other
Employer benefits cease on the date of termination without Cause. If Employee is
terminated by Employer for Cause during the Term, Employee shall not be entitled
to receive any of the foregoing benefits, other than those set forth in
Section 3.1(b) above.
     3.2 Termination by Employee
     In the case of the termination of Employee’s employment by Employee,
Employee shall not be entitled to any payments hereunder, other than those set
forth in Section 3.1(b) hereof if such termination occurs during the Term.
     3.3 Payment Schedule
     All amounts payable pursuant to Section 3.1(b) and 3.2 hereof shall be paid
to Employee at the same time such amounts would have been paid to Employee had
Employee’s employment not been terminated (or at such earlier time as is
required by law). All amounts payable pursuant to Section 3.1(a) hereof shall be
paid to Employee in twelve (12) equal monthly installments, beginning with the
month following the month containing the date of Employee’s termination and
continuing for eleven (11) consecutive months thereafter. For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), each
such installment shall be treated as a separate payment.
     3.4 Cause
     Wherever reference is made in this Agreement to termination being with or
without Cause, “Cause” is limited to the occurrence of one or more of the
following events:
     (a) Failure or refusal to carry out the lawful duties of Employee described
in Section 1 hereof or any directions of the Board of Directors of Employer,
which directions are reasonably consistent with the duties herein set forth to
be performed by Employee;
     (b) Violation by Employee of a state or federal criminal law involving the
commission of a crime against Employer or a felony;
     (c) Current use by Employee of illegal substances; deception, fraud,
misrepresentation or dishonesty by Employee; any act or omission by Employee
which substantially impairs Employer’s business, good will or reputation; or

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    4

 



--------------------------------------------------------------------------------



 



     (d) Any other material violation of any provision of this Agreement.
     3.5 Code Section 409A
     The Employer makes no representations or warranties to Employee with
respect to any tax, economic or legal consequences of this Agreement or any
payments or other benefits provided hereunder, including without limitation
under Code Section 409A, and no provision of this Agreement shall be interpreted
or construed to transfer any liability for failure to comply with Code
Section 409A or any other legal requirement from Employee or any other person to
the Employer, any of its affiliates or any other person. Employee, by executing
this Agreement, shall be deemed to have waived any claim against the Employer,
its affiliates and any other person with respect to any such tax, economic or
legal consequences. However, the parties intend that this Agreement and the
payments and other benefits provided hereunder shall be exempt from the
requirements of Code Section 409A to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Code Section 409A is applicable to this Agreement (and such payments
and benefits), the parties intend that this Agreement (and such payments and
benefits) shall comply with the deferral, payout and other limitations and
restrictions imposed under Code Section 409A. Notwithstanding any other
provision of this Agreement to the contrary, this Agreement shall be
interpreted, operated and administered in a manner consistent with such
intentions. Without limiting the generality of the foregoing, and
notwithstanding any other provision of this Agreement to the contrary, with
respect to any payments and benefits under this Agreement to which Code
Section 409A applies, all references in this Agreement to termination of
Employee’s employment are intended to mean Employee’s “separation from service,”
within the meaning of Code Section 409A(a)(2)(A)(i). In addition, if Employee is
a “specified employee,” within the meaning of Code Section 409A(a)(2)(B)(i),
when he/she separates from service, within the meaning of Code
Section 409A(a)(2)(A)(i), then to the extent necessary to avoid subjecting
Employee to the imposition of any additional tax under Code Section 409A,
amounts that would otherwise be payable under this Agreement during the
six-month period immediately following Employee’s separation from service shall
not be paid to Employee during such period, but shall instead be accumulated and
paid to Employee (or, in the event of Employee’s death, Employee’s estate) in a
lump sum on the first business day following the earlier of (a) the date that is
six months after Employee’s separation from service or (b) Employee’s death.
4. NONCOMPETITION, NONDISCLOSURE AND NONDISPARAGEMENT
     (a) The nature of Employee’s employment with Employer has given Employee
access to trade secrets and confidential information, including information
about its technology and customers. Therefore, during the one (1) year following
termination of employment for whatever reason, Employee will not engage in, be
employed by, perform services for, participate in the ownership, management,
control or operation of, or otherwise

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    5

 



--------------------------------------------------------------------------------



 



be connected with, either directly or indirectly, any business or activity whose
efforts are in competition with (i) the products or services manufactured or
marketed by Employer at the time of this Agreement, or (ii) the products or
services which have been under research or development by Employer during the
term of Employee’s employment, and which Employer has demonstrably considered
for further development or commercialization. The geographic scope of this
restriction shall extend to anywhere Employer is doing business, has done
business or intends to do business. Employee acknowledges that the restrictions
are reasonable and necessary for protection of the business and goodwill of
Employer.
     If, within one year of the date of termination, Employee violates this
Section 4, Employee shall forfeit any remaining termination payments provided
under Section 3.
     (b) Employee further agrees that he will not at any time disclose
confidential information about Employer relating to its business, technology,
practices, products, marketing, sales, services, finances or legal affairs.
     (c) Following termination of Employee for any reason, Employee and Employer
shall refrain from making any derogatory comment in the future to the press or
any individual or entity regarding the other that relates to their activities or
relationship prior to the date of termination, which comment would likely cause
material damage or harm to the business interests or reputation of Employee or
Employer. Employee acknowledges that the non-disparagement provisions of this
Section 4(c) are essential to Employer, that Employer would not enter into this
Agreement if it did not include this Section 4(c), and that damages sustained by
Employer as a result of a breach of this Section 4(c) cannot be adequately
quantified or remedied by damages alone. Accordingly, Employer shall be entitled
to injunctive and other equitable relief to prevent or curtail any breach of
this Section 4(c).
5. REPRESENTATIONS AND WARRANTIES OF EMPLOYEE
     Employee represents and warrants that neither the execution nor the
performance of this Agreement nor the Proprietary Information and Invention
Agreement by Employee will violate or conflict in any way with any other
agreement by which Employee may be bound, or with any other duties imposed upon
Employee by corporate or other statutory or common law.
6. FORM OF NOTICE
     All notices given hereunder shall be given in writing, shall specifically
refer to this Agreement and shall be personally delivered or sent by registered
or certified mail, return receipt requested, at the address set forth below or
at such other address as may hereafter be designated by notice given in
compliance with the terms hereof:

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    6

 



--------------------------------------------------------------------------------



 



             
 
  If to Employee:   Paul Davis    
 
      [ADDRESS]    
 
         
 
           
 
  If to Employer:   Coinstar, Inc.    
 
      1800 114th Avenue SE    
 
      Bellevue, WA 98004    
 
      Attn:Chairman of the Board of Directors    
 
      cc: General Counsel    
 
           
 
  Copy to:   Perkins Coie LLP    
 
      Attn: Lynn E. Hvalsoe    
 
      1201 Third Ave., 48th Floor    
 
      Seattle, WA 98101-3099    

     If notice is mailed, such notice shall be effective upon mailing, or if
notice is personally delivered, it shall be effective upon receipt.
7. ASSIGNMENT
     This Agreement is personal to Employee and shall not be assignable by
Employee. Employer may assign its rights hereunder to (a) any corporation or
other entity resulting from any merger, consolidation or other reorganization to
which Employer is a party or (b) any corporation, partnership, association or
other person to which Employer may transfer all or substantially all of the
assets and business of Employer existing at such time. All of the terms and
provisions of this Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.
8. WAIVERS
     No delay or failure by any party hereto in exercising, protecting or
enforcing any of its rights, titles, interests or remedies hereunder, and no
course of dealing or performance with respect thereto, shall constitute a waiver
thereof. The express waiver by a party hereto of any right, title, interest or
remedy in a particular instance or circumstance shall not constitute a waiver
thereof in any other instance or circumstance. All rights and remedies shall be
cumulative and not exclusive of any other rights or remedies.
9. ARBITRATION
     Any controversies or claims arising out of or relating to this Agreement
shall be fully and finally settled by arbitration in accordance with the
Commercial Arbitration Rules of the American Arbitration Association then in
effect (the “AAA Rules”), conducted by one arbitrator either mutually agreed
upon by Employer and Employee or chosen in accordance

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    7

 



--------------------------------------------------------------------------------



 



with the AAA Rules, except that the parties thereto shall have any right to
discovery as would be permitted by the Federal Rules of Civil Procedure for a
period of 90 days following the commencement of such arbitration and the
arbitrator thereof shall resolve any dispute which arises in connection with
such discovery. The prevailing party shall be entitled to costs, expenses and
reasonable attorneys’ fees, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. This
provision shall not preclude Employer from seeking court enforcement or relief
based upon an alleged violation of Employee’s obligations under any
noncompetition or non-disclosure agreement.
10. AVAILABILITY AND CONSULTATION
     If Employee’s employment with Employer terminates for any reason, Employee
will thereafter make himself reasonably available to Employer and counsel for
Employer for the purpose of enabling Employer to defend against any legal claims
in which Employer determines he may have knowledge or information. Employer will
reimburse Employee for reasonable out-of-pocket expenses incurred in connection
with any consultations under this Section 10.
11. AMENDMENTS IN WRITING
     No amendment, modification, waiver, termination or discharge of any
provision of this Agreement, nor consent to any departure therefrom by either
party hereto, shall in any event be effective unless the same shall be in
writing, specifically identifying this Agreement and the provision intended to
be amended, modified, waived, terminated or discharged and signed by Employer
and Employee, and each such amendment, modification, waiver, termination or
discharge shall be effective only in the specific instance and for the specific
purpose for which given. No provision of this Agreement shall be varied,
contradicted or explained by any oral agreement, course of dealing or
performance or any other matter not set forth in an agreement in writing and
signed by Employer and Employee.
12. APPLICABLE LAW
     This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by, and construed and
enforced in accordance with, the laws of the state of Washington, without regard
to any rules governing conflicts of laws.
13. SEVERABILITY
     If any provision of this Agreement shall be held invalid, illegal or
unenforceable in any jurisdiction, for any reason, including, without
limitation, the duration of such provision, its geographical scope or the extent
of the activities prohibited or required by it, then, to the full extent
permitted by law (a) all other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in order to carry
out the intent of the parties hereto as nearly as may be possible, (b) such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    8

 



--------------------------------------------------------------------------------



 



hereof, and (c) any court or arbitrator having jurisdiction thereover shall have
the power to reform such provision to the extent necessary for such provision to
be enforceable under applicable law.
14. HEADINGS
     All headings used herein are for convenience only and shall not in any way
affect the construction of, or be taken into consideration in interpreting, this
Agreement.
15. COUNTERPARTS
     This Agreement, and any amendment or modification entered into pursuant to
Section 11 hereof, may be executed in any number of counterparts, each of which
counterparts, when so executed and delivered, shall be deemed to be an original
and all of which counterparts, taken together, shall constitute one and the same
instrument.
16. ENTIRE AGREEMENT
     Except for the Proprietary Information and Invention Agreement executed by
Employee on April 1, 2008, and the Amended and Restated Change of Control
Agreement executed by the Employee on April 1, 2009, this Agreement sets forth
the entire understanding between Employee and Employer, superseding any prior
agreements or understandings, express or implied, pertaining to the terms of
Employee’s employment with Employer. Employee acknowledges that in executing
this Agreement, he does not rely upon any representation or statement by any
representative or agent of Employer concerning the subject matter of this
Agreement.
     IN WITNESS WHEREOF, the parties have executed and entered into this
Agreement on the date set forth above.

                          COINSTAR, INC.                      
/s/ Paul Davis
 
      By   /s/ Donald R. Rench
 
   
Paul Davis
               
 
      Its   General Counsel
 
   

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    9

 



--------------------------------------------------------------------------------



 



EXHIBIT A
AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT

      PAUL DAVIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT 4-1-09    10

 